1    CURTIS J. BUSBY
     Nevada Bar No. 6581
2    BOWMAN AND BROOKE LLP
     2901 North Central Avenue, Suite 1600
3    Phoenix, Arizona 85012
     (602) 643-2300 (Telephone)
4    (602) 248-0947 (Facsimile)
     curtis.busby@bowmanandbrooke.com
5
     MARIO D. VALENCIA
6    Nevada Bar No. 6154
     ATTORNEY AT LAW, LLC
7    40 S. Stephanie St., Ste. 201
     Henderson, Nevada 89012
8    (702) 384-7494 (Telephone)
     (702) 384-7545 (Facsimile)
9    valencia.mario@gmail.com

10   ANDREW S. CHAMBERLIN
     Admitted pro hac vice
11   ELLIS & WINTERS LLP
     300 North Greene Street, Suite 800
12   Greensboro, North Carolina 27401
     (336) 217-4195 (Telephone)
13   (336) 217-4193 (Facsimile)
     andrew.chamberlin@elliswinters.com
14
     Attorneys for Defendants Trench France, S.A.S. and Trench Limited
15

16                                UNITED STATES DISTRICT COURT

17                                       DISTRICT OF NEVADA

18   NEVADA POWER COMPANY d/b/a NV Energy                   Case No. 2:19-cv-01252-JAD-VCF
     and SIERRA PACIFIC POWER COMPANY
19   d/b/a NV Energy,
                                                            STIPULATION FOR EXTENSION OF
20                         Plaintiffs,                      TIME TO RESPOND TO PLAINTIFFS’
                                                            MOTION FOR LEAVE TO FILE A
21   v.                                                     SECOND AMENDED COMPLAINT

22   TRENCH FRANCE, S.A.S. and TRENCH
     LIMITED,
23
                           Defendants.
24

25           Plaintiffs filed their Motion for Leave to File a Second Amended Complaint on January 31,
26   2020 (ECF No. 49). Defendants Trench Limited and Trench France, S.A.S. (collectively
27   “Defendants”) deadline to respond is currently February 14, 2020. Plaintiffs and Defendants, by and
28   through their respective counsel undersigned, hereby stipulate and respectfully request an order that

     22055686v1
1    Defendants shall have up to and including February 21, 2020 to respond to Plaintiffs’ Motion for

2    Leave to File a Second Amended Complaint.

3            This extension is made in good faith and not for purpose of delay.

4            DATED this 14th day of February, 2020.

5     SANTORO WHITMIRE                                  BOWMAN AND BROOKE LLP

6

7     By: /s/James E. Whitmire (with permission)        By: /s/Curtis J. Busby
           Nicholas J. Santoro                              Curtis J. Busby
8
           Nevada Bar No. 532                               Nevada Bar No. 6581
9          James E. Whitmire                                Suite 1600, Phoenix Plaza
           Nevada Bar No. 6533                              2901 North Central Avenue
10         10100 West Charleston Blvd., Ste 250             Phoenix, Arizona 85012-2736
           Las Vegas, Nevada 89135
11                                                          Mario D. Valencia
           Charles R. Messer                                Nevada Bar No. 6154
12
           CARLSON & MESSER LLP                             Attorney at Law, LLC
13         5901 W. Century Blvd., Ste. 1200                 40 S. Stephanie St., Ste. 201
           Los Angeles, California 90045                    Henderson, Nevada 89012
14
           Attorneys for Plaintiffs                         Andrew S. Chamberlin
15                                                          Admitted pro hac vice
16                                                          ELLIS & WINTERS LLP
                                                            300 North Greene Street, Suite 800
17                                                          Greensboro, North Carolina 27401

18                                                          Attorneys for Defendants Trench France,
                                                            S.A.A. and Trench Limited
19

20

21   IT IS SO ORDERED:
                    2-20-2020
22          DATED:_

23

24
                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28

     22055686v1                                    2
